MEMORANDUM *
After the district court denied a motion for class certification, the parties stipulated to a voluntary dismissal with prejudice. Plaintiffs appeal the denial of class certification.
The Supreme Court recently held that a voluntary dismissal of this sort does not qualify as a final decision within the meaning of 28 U.S.C. § 1291. Microsoft Corp. v. Baker, — U.S. -, 137 S.Ct. 1702, 1715, 198 L.Ed.2d 132 (2017) (“Plaintiffs in putative class actions cannot transform a tentative interlocutory order into a final judgment within the meaning of § 1291 simply by dismissing their claims with prejudice ....”) (internal citations omitted). We DISMISS the appeal for lack of jurisdiction.
This case is resubmitted concurrently with the filing of this disposition.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.